Name: Council Regulation (EEC) No 810/80 of 27 March 1980 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 1 to 30 April 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 80 Official Journal of the European Communities No L 88 /21 COUNCIL REGULATION (EEC) No 810/80 of 27 March 1980 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 1 to 30 April 1980 THE COUNCIL OE THE EUROPEAN COMMUNITIES , first indent, and (c) of Regulation (EEC) No 1 1 17 /78 and at 40 % for the products referred to in the second indent of Article 1 (b) of that Regulation ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the 1980/81 marketing year, which will involve delay in the fixing of these prices ; whereas it is therefore necessary to fix the production aid and the guide price for those dried fodder products , for which the marketing year expires on 31 March 1980 , for the period 1 to 30 April 1980 , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organi ­ zation of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 14 / 80 ( 2 ), and in particular Articles 3 ( 3), 4 ( 1 ) and ( 3 ) and 5 (2 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Par ­ liament ( }), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the fixed production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies ; Whereas , under Article 4 of the same Regulation , a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality repre ­ sentative of the average quality of dried fodder produced in the Community ; Whereas , under Article 5 (2) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas , in view of the characteristics of the market in question , the percentage should be set at 70 % for the products referred to in Article 1 (b), HAS ADOPTED THIS REGULATION : Article 1 For the period 1 to 30 April 1980 the flat-rate production aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 6-14 ECU per tonne for the products referred to in Article 1 (b) and (c) of the said Regulation . Article 2 1 . For the period 1 to 30 April 1980 the guide price for the products referred to in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 shall be 126-40 ECU per tonne . 2 . This price refers to a product with :  a moisture content of 11 % ,  a total gross protein content of 18 % of the dry weight . Article 3 For the period 1 to 30 April 1980 the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be :  70 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117 /78 , (') OJ No L 142 , 30 . 5 . 1978 , p. 1 . (') OJ No L 16 , 22 . 1 . 1980 , p. 3 . (') Opinion delivered on 25 March 1980 (not yet published in the Official Journal ). No L 88 /22 Official Journal of the European Communities 1 . 4 . 80 40 % for the products referred to in the second indent of paragraph (b) of that Article . Article 4 This Regulation shall enter into force on 1 April ' 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1980 . For the Council The President G. MARCORA